Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-14 are currently under examination, wherein claims 1-5 have been amended in applicant’s amendment filed on August 10, 2022. The terminal disclaimer filed by the applicant on August 10, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejection of claim 1-14 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated June 6, 2022 have been withdrawn in light of the terminal disclaimer filed approved on August 10, 2022. The previous rejections of claims 1-14 under 35 U.S.C. 103 as stated in the Office action dated June 6, 2022 have been withdrawn in light of applicant’s amendment filed on August 10, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2016/0271738 A1).
With respect to claims 1-14, Murphy et al. (‘738 A1) discloses a solder joint comprising a solder alloy powder comprising by weight up to 300 ppm As, up to 500 ppm Pb, up to 1000 ppm Bi, 300-500 ppm Ni, up to 200 ppm Fe, up to 500 ppm In, up to 1000 ppm Ag, 6000-8000 ppm Cu and a balance of Sn and inevitable impurities (abstract, and paragraph [0057]). The elemental content ranges disclosed by Murphy et al. (‘738 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the ranges of Murphy et al. (‘738 A1) with an expectation of success because Murphy et al. (‘738 A1) discloses the same utility over the entire disclosed ranges. Murphy et al. (‘738 A1) does not specify the formulas (1)-(4) and (1a) as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, a solder ball comprising by mass 30 ppm As, 250 ppm Pb, 200 ppm Bi, 400 ppm Ni, 100 ppm Fe would satisfy all the formulas.
Response to Arguments
4.	The applicant’s arguments filed on August 10, 2022 have been fully considered but they are moot in light of the new ground of rejection above.
 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/19/2022